Fill in this information to identify the case:

Debtor 1       Donnel Elaine Penner

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the          Western                               District of       Washington
                                                                                                        (State)

Case number           17-13092-CMA




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                         12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                             THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as
                             successor-in-interest to all permitted successors and assigns of
                             JPMorgan Chase Bank, National Association, as Trustee for
                             Specialty Underwriting and Residential Finance Trust Mortgage
Name of Creditor:            Loan Asset-Backed Certificates, Series 2005-BC3                        Court claim No. (if known):               3

                                                                                                    Date of payment change:
Last 4 digits of any number you                                                                     Must be at least 21 days after date
use to identify the debtor’s account:             0153                                              of this notice                            10/1/2019

                                                                                                    New total payment:
                                                                                                    Principal, interest, and escrow, if any       $   1,952.12

Part 1:
                Escrow Account Payment Adjustment
1.    Will there be a change in the debtor’s escrow account payment?
            No

            Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis for
                       the change. If a statement is not attached, explain why:


                       Current escrow payment: $                                                        New escrow payment:        $


Part 2:
                Mortgage Payment Adjustment
2.    Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
            No

            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                       attached, explain why:


                       Current interest rate:         10.000                         %                  New interest rate:      9.500                         %

                       Current principal and interest payment: $                  1498.58               New principal and interest payment: $             1455.23


Part 3:
                Other Payment Change
3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
            No

            Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)
                       Reason for change:

                       Current mortgage payment: $                                                      New mortgage payment:           $
Debtor 1         Donnel Elaine Penner                                           Case Number (if known)    17-13092-CMA
                 First Name             Middle Name     Last Name




Part 4:
                  Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.
           I am the creditor.

           I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
 X         /s/Lesley Bohleber                                                            Date    August 8, 2019
           Signature


Print:             Lesley D. Bohleber                                                   Title:   Agent for Creditor
                   First Name            Middle Name     Last Name

Company:           Aldridge Pite, LLP

Address:           4375 Jutland Dr. Suite 200; P.O. Box 17933
                   Number                Street

                   San Diego             CA                          92177
                   City                  State                       Zip Code

Contact phone      858    750   7600                                                    Email    PCN-PPFN.Inquiries@nationstarmail.com
 1   LESLEY D. BOHLEBER (SBN 49150)
     ALDRIDGE PITE, LLP
 2   The Ogden Building
     9311 SE 36th St, Ste 100
 3   Mercer Island, WA 98040
     Telephone: (425) 644-6471
 4
     Mailing Address:
 5   4375 Jutland Drive, Suite 200
     P.O. Box 17933
 6   San Diego, CA 92177-0933
     Telephone: (858) 750-7600
 7   Facsimile: (619) 590-1385
 8   Attorneys for THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. AS
                     SUCCESSOR-IN-INTEREST TO ALL PERMITTED SUCCESSORS AND ASSIGNS
 9                   OF JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR
                     SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST
10                   MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-BC3

11
12                              UNITED STATES BANKRUPTCY COURT
13                      WESTERN DISTRICT OF WASHINGTON (SEATTLE)
14    In re                                                  Case No. 17-13092-CMA
15    DONNEL ELAINE PENNER,                                  Chapter 13
16                     Debtor(s).                            PROOF OF SERVICE BY MAIL
17
18
                     I, Katherine Nesser, declare that:
19
                     I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont
20
     Center, 3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen
21
     years and not a party to this case.
22
                     On August 20, 2019, I served the NOTICE OF MORTGAGE PAYEMNT CHANGE
23
     in said cause by placing a true and correct copy thereof enclosed in a sealed envelope with postage
24
     thereon fully prepaid in the United States Mail at San Diego, California, addressed as follows: SEE
25
     ATTACHED SERVICE LIST.
26
              I declare under penalty of perjury that the foregoing is true and correct.
27
     Dated: August 20, 2019                                   /s/ Katherine Nesser
28                                                            KATHERINE NESSER



                                                       1
     SERVICE LIST
 1
   DEBTOR(S)
 2 (VIA U.S. MAIL)
 3 Donnel Elaine Penner
   28864 34th Ave S
 4 Auburn, WA 98001

 5
   DEBTOR(S) ATTORNEY
 6 (VIA ELECTRONIC NOTICE)

 7 Kingston D Bowen
   Ark Law Group, PLLC
 8 1200 112th SE Ave Ste 220
   Bellevue, WA 98004
 9 kdb@arklawgroup.com

10
   CHAPTER 13 TRUSTEE
11 (VIA ELECTRONIC NOTICE)
12 Jason Wilson-Aguilar
   600 University St #1300
13 Seattle, WA 98101
   courtmail@seattlech13.com
14
15 U.S. TRUSTEE
   (VIA ELECTRONIC NOTICE)
16
   U.S. Trustee
17 Department of Justice
   700 Stewart St Ste 5103
18 Seattle, WA 98101
   USTPRegion18.SE.ECF@usdoj.gov
19

20
21

22

23
24

25

26
27

28



                                   2
